NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



      United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Argued March 26, 2007
                              Decided April 24, 2007

                                       Before

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 06-2809

LONNIE L. JACKSON,                                  ] Appeal from the United
                                                    ] States District Court for
                          Plaintiff-Appellant,      ] the Eastern District of
                                                    ] Wisconsin
                                                    ]
              v.                                    ] No. 03 C 237
                                                    ]
                                                    ]
RAYMOND EVERETT, CAPTAIN MICHAEL                    ]
MACGILLIS, and DANIEL R. SLATTERY,                  ]
                                                    ] William E. Callahan, Jr.,
                          Defendants-Appellees.     ] Magistrate Judge.


                                    ORDER

       Lonnie Jackson filed an action in the district court alleging that while a
pretrial detainee at the Milwaukee County Criminal Justice Facility (hereinafter,
the “jail”), his right to procedural due process under the Fourteenth Amendment
was violated when jail officials did not allow him to call witnesses at his
disciplinary hearings, and that he is therefore entitled to compensation pursuant to
No. 06-2809                                                                              2

42 U.S.C. § 1983. Jackson points to two disciplinary hearings in which he was
denied the right to call witnesses pursuant to a blanket policy of the jail precluding
inmates from calling witnesses in such hearings. The government does not argue,
nor could it successfully, that this particular blanket prohibition is consistent with
the due process right to call witnesses. See Whitlock v. Johnson, 153 F.3d 380, 388
(7th Cir. 1998); Brown v. Braxton, 373 F.3d 501, 507 (4th Cir. 2004).

       But Jackson does not challenge the policy on its face, or seek injunctive or
other relief preventing its use in the future. Instead, this is an action for damages
resulting from the application of this policy to Jackson’s disciplinary hearings. The
problem with this claim is that the district court found that Jackson had no
witnesses possessing relevant information whom he sought to call. Jackson does
not contest that determination on appeal, preferring instead in his 1½ page
argument to this court, to argue that he need not show that any relevant witnesses
were actually excluded from his hearing, because the blanket prohibition is itself
constitutionally defective.

       In Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003), we noted that
“[i]nmates have a due process right to call witnesses at their disciplinary hearings
when doing so would be consistent with institutional safety and correctional goals,”
Wolff v. McDonnell, 418 U.S. 539, 566 (1974), “but there is no right to call witnesses
whose testimony would be irrelevant, repetitive, or unnecessary, Forbes v. Trigg,
976 F.2d 308, 317-18 (7th Cir. 1992);” see also Suprenant v. Rivas, 424 F.3d 5, 18
(1st Cir. 2005) (“Wolff has long established the level of due process required before a
pretrial detainee can be deprived of a liberty interest in a disciplinary hearing”) and
cases cited therein. Because Jackson challenges the application of that policy to his
hearing, and he cannot show that the policy operated to bar any relevant witnesses
from testifying at his hearing, he has failed to demonstrate a deprivation of due
process at his hearing, and is not entitled to damages under § 1983. The decision of
the district court is AFFIRMED.